Mr. Justice Niehaus delivered the opinion of the court. 4. Master and servant, § 302a*—when switchman jumping to ground to avoid collision assumes rislc under Federal Act. In an action by a switchman under the Federal Employers’ Liability Act to recover for personal injuries sustained by jumping off a platform car to the ground, a distance of four feet, to avoid an impending collision in a railroad freight yard between such car and another car which was also being switched, held that plaintiff assumed the risk.